Order entered July 8, 2015




                                                  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00735-CR
                                        No. 05-15-00748-CR
                                        No. 05-15-00749-CR

                                 VANESA AGUILAR, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
               Trial Court Cause Nos. F13-51857-K, F13-51858-K, F13-51859-K

                                             ORDER
          The Court GRANTS Kathleen A. Walsh’s motion to withdraw as appointed counsel on

appeal.

          We ORDER the trial court to appoint new appellant counsel, and notify this Court of

same, within FIFTEEN (15) DAYS from the date of this order.

          This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated fifteen days from the date of this order or when appointed counsel

notification is received, whichever is earlier.

                                                           /s/   ADA BROWN
                                                                 JUSTICE